Citation Nr: 0839134	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  04-40 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for the postoperative residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967 and is a recipient of the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2006.  A transcript 
of the proceeding is of record.

When his case previously was before the Board in January 
2008, it was remanded for further development.  In a June 
2008 decision, the RO increased the evaluation of the 
veteran's postoperative residuals of prostate cancer from 
noncompensably disabling to 10 percent disabling, effective 
from October 12, 2000, the effective date of service 
connection.  This action did not satisfy the veteran's 
appeal.  Accordingly, the case has been returned to the Board 
for further appellate action.

Additional evidence pertinent to the veteran's claim was 
received in June 2008.  The veteran, through his 
representative, waived his right to have this evidence 
initially considered by the originating agency.


FINDINGS OF FACT

1.  Prior to July 9, 2002, the impairment due to the 
residuals of prostate cancer most nearly approximated daytime 
voiding internals between two and three hours or awakening to 
void two times per night.

2.  Beginning July 9, 2002, and prior to January 15, 2004, 
the impairment due to the residuals of prostate cancer most 
nearly approximated awakening to void three to four times per 
night.

3.  Since January 15, 2004, the impairment from the residuals 
of prostate cancer most nearly approximated awakening to void 
two times per night.


CONCLUSIONS OF LAW

1.  Prior to July 9, 2002, the criteria for a disability 
rating higher than 10 percent for residuals of prostate 
cancer were not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2007).

2.  For the period beginning July 9, 2002, and ending January 
14, 2004, the criteria for a disability rating of 20 percent, 
but no higher, for the residuals of prostate cancer were met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 
4.115b, Diagnostic Code 7528 (2007).

3.  Since January 15, 2004, the criteria for a disability 
rating higher than 10 percent for residuals of prostate 
cancer have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
noticed required under the VCAA, to include notice concerning 
the disability-rating and effective-date elements of his 
claim, by letter mailed in September 2006.  Although this 
notice was not provided until after the initial adjudication 
of the claim, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that the claim was 
readjudicated in June 2008.  There is no reason to believe 
that the ultimate decision of the originating agency would 
have been different had appropriate notice been provided at 
an earlier time.

The Board notes that service medical records, pertinent VA 
and private medical records, and disability retirement 
records from the Office of Personnel Management have been 
obtained.  The originating agency attempted to obtain records 
from the Social Security Administration but was informed that 
no such records existed.  The originating agency advised the 
veteran of this fact and asked him to submit any copies in 
his possession but received no response.  In addition, the 
veteran has been afforded appropriate VA examinations.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.  

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

Additionally, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

The veteran's postoperative residuals of prostate cancer 
currently are evaluated as 10 percent disabling under 
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2007).  This code 
provides that a single 100 percent disability rating is 
warranted for malignant neoplasms of the genitourinary 
system.  A note to this code provides that following the 
cessation of surgical, X-ray, antineoplastic chemotherapy of 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  If there has been no local reoccurrence or 
metastasis, the residuals of prostate cancer should be rated 
based on voiding dysfunction or renal dysfunction, whichever 
is predominant.

The veteran was diagnosed with prostate cancer in July 1998.  
He underwent a total radical prostatectomy in September 1998.  
He has not undergone any surgical, X-ray, antineoplastic 
chemotherapy of other therapeutic procedure for the prostate 
cancer since September 1998.  He was granted service 
connection for the residuals of prostate cancer, effective 
October 12, 2000, in the October 2001 rating decision on 
appeal.  This effective date is more than 6 months after the 
cessation of therapy for the prostate cancer and there has 
been no reoccurrence or metastasis.  His service-connected 
residuals, therefore, must be rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  Since there is 
no evidence of renal dysfunction and some evidence consistent 
with voiding dysfunction, the service-connected residuals 
will be rated as voiding dysfunction.

Voiding dysfunction is rated under three subcategories: urine 
leakage, urinary frequency, and obstructed voiding.  See 38 
C.F.R. § 4.115a (2007).  There is no evidence of urine 
leakage or obstructed voiding; indeed, at the October 2006 
hearing, the veteran testified that he does not require the 
use of absorbent materials and denied having any stricture 
disease or requiring catheterization.  There is, however, 
medical evidence showing that the service-connected residuals 
of his prostate cancer are manifested by urinary frequency.

For residuals manifested by urinary frequency, a daytime 
voiding interval between two and three hours or awakening to 
void two times per night warrants a 10 percent rating.  A 
daytime voiding interval between one and two hours or 
awakening to void three to four times per night warrants a 20 
percent rating.  The maximum schedular rating of 40 percent 
is warranted for a daytime voiding interval less than one 
hour or awakening to void five or more times per night.

After careful consideration, the Board concludes that a 10 
percent rating is warranted for the service-connected 
residuals of prostate cancer beginning October 12, 2000, the 
effective date of service connection; a 20 percent rating is 
warranted beginning July 9, 2002; and a 10 percent rating is 
warranted beginning January 15, 2004. 

The medical evidence of record shows that during the initial 
rating period prior to July 9, 2002, the service-connected 
residuals of prostate cancer did not result in daytime 
voiding intervals less than two or three hours or awakening 
to void more than two times per night.  An August 2000 VA 
treatment record notes that the veteran had experienced 
nocturia once since his radical prostatectomy.  He denied any 
bladder changes in September 2000, and he denied any problems 
with urination, nocturia, frequency, changes in stream, and 
hesitation in November 2000, April 2001, and June 2001.  
Although he stated in October 2001 that he felt the urge to 
void frequently, the veteran did not specify the degree of 
frequency.  Accordingly, the Board finds that a 10 percent 
rating is warranted during this initial rating period.

For the period beginning July 9, 2002, the medical evidence 
of record shows that the service-connected residuals of 
prostate cancer most nearly approximated awakening to void 
three to four times per night.  A July 2002 VA treatment 
record notes the veteran's significant nocturia and his 
complaint of urinating every two hours per night.  In 
December 2002, he again complained of nocturia, but the 
frequency of the nocturia was not described.  On VA 
examination in December 2002, he reported weak urine flow but 
did not complain of nocturia.  In July 2003, the veteran's 
health care provider noted that he continued to experience 
nocturia two to three times per night.  Accordingly, the 
Board finds that a 20 percent rating is warranted for the 
period beginning July 9, 2002.

For the period beginning January 15, 2004, the medical 
evidence of record shows that the impairment from the 
service-connected residuals of prostate cancer has most 
nearly approximated daytime voiding intervals between two and 
three hours and awakening to void two times per night.  A 
January 2004 VA treatment record notes that the veteran 
denied experiencing nocturia.  At the October 2006 hearing, 
the veteran testified that he urinated once or twice per 
night and every three to four hours during the day.  He also 
denied experiencing nocturia according to a VA treatment 
record dated in a July 2006 and reported no urinary problems 
according to a March 2008 VA treatment record.  Accordingly, 
the Board finds that a 10 percent rating is warranted for the 
period beginning on January 15, 2004.

The Board has considered whether there is any schedular basis 
upon which a higher rating may be granted but concluded that 
there is not.  As noted above, there is no evidence of renal 
dysfunction, urine leakage, or obstructed voiding.  The 
higher rating available under those provisions, therefore, 
are inapplicable to the claim.

Extra-schedular Consideration

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalizations for the 
residuals of prostate cancer.  The veteran, however, did 
indicate in his July 2008 response to  the June 2008 
supplemental statement of the case that he is unemployable 
due to service-connected disability.

In records submitted to OPM by the veteran, he reported that 
he has been unable to work since December 1997.  In his 
Statement of Disability, the veteran listed prostate cancer 
as one of seven disabling conditions, but he did not list 
urinary symptoms as one of the symptoms that interferes with 
his ability to work.  The veteran did describe flushing and 
headaches, which he previously has attributed to a hormone 
disorder that is related to his prostate cancer.  However, 
although the record reflects that a claim for service 
connection for a hormone disorder currently is under 
development at the RO, service connection is not in effect 
for such a disorder.  In addition, the Board notes that the 
records from OPM contain an April 1999 letter from the 
veteran's private physician, who explained that the veteran 
has an ongoing condition which is productive of significant 
gastrointestinal symptoms and limits his ability to perform 
daily routine work.

Here, there is no medical evidence that the service-connected 
residuals of prostate cancer interfere with the veteran's 
ability to work.  While the Board acknowledges that the 
veteran's disability impacts his industrial capacity, a 
disability rating in itself is recognition that an impairment 
makes it difficult to obtain or keep employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The record in this 
case shows that the manifestations of the prostate cancer 
residuals are those contemplated by the schedular criteria.  

In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  Accordingly, 
the Board concludes that referral of this case for extra-
schedular consideration is not in order.





ORDER

The Board having determined that the residuals of prostate 
cancer warrant a 10 percent disability rating during the 
initial rating period prior to July 9, 2002, a 20 percent 
disability rating during the period beginning July 9, 2002, 
and ending January 14, 2004, and a 10 percent rating 
beginning January 15, 2004, the benefit sought on appeal is 
granted to this extent and subject to the criteria applicable 
to the payment of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


